Citation Nr: 1028335	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lattice degeneration.

2.  Entitlement to service connection for herpes simplex virus I 
(HSV1) and herpes simplex virus II (HSV2).  

3.  Entitlement to service connection for sleep apnea/upper 
airway resistance syndrome.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to December 
1991 and from May 1997 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania.  

The Veteran appeared at a Videoconference hearing before the 
undersigned Veterans Law Judge in June 2010.  A transcript of the 
hearing is of record.  

The issue of entitlement to service connection for sleep 
apnea/upper airway resistance syndrome, is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action  is required on his part.  


FINDINGS OF FACT

1.  Lattice degeneration in both eyes with atrophic holes in the 
left eye is attributable to service.

2.  The competent and probative evidence of record is at least in 
approximate balance as to whether the Veteran contracted the HSV1 
and HSV2 in service.


CONCLUSION OF LAW

1.  Lattice degeneration in both eyes with atrophic holes in the 
left eye was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Giving the benefit of the doubt to the Veteran, HSV1 and HSV2 
were incurred in military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.


Lattice Degeneration

A review of the Veteran's service treatment records reveals that 
he was diagnosed as having left lattice degeneration with a small 
retina hole at the time of a November 2005 eye examination.  At 
the time of a November 11, 2005 follow-up ophthalmologic 
examination, the Veteran was diagnosed as having lattice 
degeneration, floaters, and two atrophic holes.  They were noted 
to not be affecting his vision.  

The Veteran was afforded a VA examination in May 2006.  The 
examiner indicated that the claims folder was not available for 
review.  The examiner noted that while serving on active duty, 
the Veteran was discovered to have retinal holes in the left eye.  
This was noted to have been on examination in November 2005.  The 
examiner indicated that the Veteran brought a copy of the 
examination of that date.  The Veteran currently had a small 
floater in his left eye but reported no visual complaints.  He 
denied any flashes or diplopia.  He received no treatment for the 
retinal hole.  He used no ocular medications and had sustained no 
ocular injuries.  He had also had not had ocular surgery.  Family 
history was negative for blindness.  Corrected vision for the 
left and right eye was 20/20.  Examination revealed bilateral 
lattice degeneration with atrophic changes within the lattice.  A 
diagnosis of bilateral lattice degeneration was rendered.  The 
examiner noted that this condition was diagnosed while the 
Veteran was on active duty.  

In this case, the evidence shows the Veteran had lattice 
degeneration in both eyes during service.  On VA examination in 
May 2006, the examiner identified lattice degeneration in both 
eyes.  He specifically indicated that the condition was diagnosed 
in service.  The Board is unable to disassociate the lattice 
degeneration identified in service from the lattice degeneration 
shown on VA examination in May 2006.  Consequently, the Board 
finds service connection for lattice degeneration, bilaterally, 
with atrophic holes on the left, is warranted.


HSV1/HSV2

The Veteran maintains that he is entitled to service connection 
for HSV1/HSV2.  He asserts that symptomatology initially 
manifested during service, was diagnosed in service, and has been 
chronically, but periodically problematic since that time, 
requiring treatment with Valtrex.

A review of the treatment records during the Veteran's period of 
active service reveals that the Veteran was seen with complaints 
of dysuria in February 1999.  Laboratory tests performed at that 
time revealed positive findings for HSV1 and negative findings 
for HSV2.  Laboratory testing performed in June 2004 revealed 
positive findings of HSV2.  

At the time of an April 2006 VA examination, the examiner 
indicated that the claims folder was not available for review.  
He noted that the Veteran did bring along a copy of his own 
military medical records for review.  The examiner stated that 
the Veteran developed burning in the urethra on urination and 
then continuous burning in the urethra in 1999.  Various tests 
were performed and it was eventually concluded that he was having 
these symptoms because of HSV1 in the urethra.  This was 
concluded not on the basis of any lesion being seen by a 
urologist or on the basis of any culture being done from a lesion 
but on doing a blood test which showed that he had anti-bodies to 
the HSV1 virus.  

The examiner noted that despite the lack of viral culture, the 
Veteran had been treating himself with Valtrex, daily for a few 
days, each time these symptoms occurred.  The Valtrex seemed to 
help and the symptoms ceased after a few days.  The Veteran 
stated that if he did not take the Valtrex the symptoms would 
continue indefinitely.  He noted that he would get the pills from 
his girlfriend who also had problems with HSV.  

The Veteran reported that in 2004 he had an outbreak in the 
inguinal areas.  He stated that he had a repeat blood study done 
which showed he also had HSV2.  There were no cultures of active 
lesions performed at that time.  He noted that the inguinal 
problems recurred twice per year and that he had to take 500 mg 
of Valtrex daily for one month.  

The Veteran also reported having had a facial breakout in 2005 
after sustaining a bad sunburn.  The examiner noted that the 
Veteran reported that in every instance on the skin, which 
included the groin and the left facial area, there was stinging 
and burning when the eruption was present.  The examiner 
indicated that the findings of HSV1/HSV2 were made through blood 
tests and not by cultures or biopsies of the lesions.  

Physical examination revealed no outbreak on the groin or face.  
The Veteran also denied any urethral pain.  No pictures were 
ordered as there was nothing to photograph.  The examiner noted 
that tests for HSV1 and 2 did include search for antibodies, 
which had already been done.  However, he stated that the 
definitive diagnosis should probably be made on the basis of 
culture and/or biopsy of an active lesion which was impossible to 
do at that time.  The rash occupied 0 percent of the Veteran's 
skin.  

The examiner rendered a diagnosis of HSV 1 and 2 involving the 
urethra, inguinal area, and left facial cheek, diagnosis made on 
the basis of clinical information and blood studies indicating 
that the Veteran had serum antibodies for HSV1 and 2, with no 
definitive cultures or biopsies having been performed.  He 
indicated that the outbreaks in all locations were strongly 
symptomatic and that those on the face and neck were presumably 
disfiguring.  The examiner stated that the severity of the 
outbreaks was impossible to delineate.  

In an August 2006 treatment record, the Veteran was noted to have 
HSV1 and 2.  He was ordered to take Valtrex, two tablets three 
times daily, beginning on August 17, 2006.  

At the time of his June 2010 hearing, the Veteran testified that 
he was not given any blood tests for his HSV at the time of the 
VA examination.  The Veteran indicated that his herpes was 
initially diagnosed in February 1999.  He stated that he used 
Valtrex as needed and that he would get sores on his chin, lip, 
and inside his urethra.  

In this case, there has been no evidence presented which in any 
way suggests that the Veteran had HSV1 or 2 prior to service and 
the clinical evidence reflects that his HSV 1 condition initially 
manifested in 1999 and the HSV2 condition first manifested in 
2004.  The Board further observes that the Veteran was prescribed 
Valtrex for HSV in August 2006.  The Board notes that although 
the Veteran's HSV was apparently inactive or dormant at the time 
of his April 2006 VA examination, HSV, in and of itself, is a 
chronic condition regardless of whether it is active or inactive, 
and as such it can neither be characterized as acute or resolved.  
As is clear from the Veteran's medical history and his own 
statements, the nature of this condition is such that it is 
periodic or sporadic in nature in terms of physical 
symptomatology; that matter goes to the downstream issue of the 
rating to be assigned rather then the issue of service connection 
and need not be further discussed at this point.

Accordingly, with resolution of reasonable doubt in the Veteran's 
favor, service connection for the HSV1 and HSV2 is granted.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

As it relates to the issues of service connection for lattice 
degeneration and HSV1/HSV2, the VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decisions on this 
claim, further assistance is not required to substantiate that 
element of the claim.


ORDER

Service connection for bilateral lattice degeneration with 
atrophic holes in the left eye is granted.

Service connection for HSV1 and HSV2 is granted.  


REMAND

With regard to the claim of service connection for sleep apnea, 
the Board notes that in October 2005, the Veteran underwent 
testing to determine if he had sleep apnea.  A sleep 
polysomnogram performed at that time revealed mild to moderate 
obstructive sleep apnea.  A November 2005 follow-up study 
revealed that the Veteran had excellent response to nasal CPAP at 
6 cm with a sleep net mask.  Nightly use of nasal CPAP at 6 cm 
was recommended.  

The Veteran was afforded a VA examination in May 2006.  The 
examiner noted the findings on the October 2005 and November 2005 
tests.  He also reported the findings at the time of an April 
2006 pulmonary function test.  

The examiner stated that the Veteran did not have obstructive 
sleep apnea per se, but he had upper airway resistance syndrome.  
He indicated that the diagnosis of upper airway syndrome was made 
when the AHI was normal but the asleep efficiency was poor due to 
O2 desaturation, which wakes the patient up making him sleep 
deficient.  The examiner also indicated that the Veteran had very 
minimal obstructive lung disease due to smoking.  

The examiner again noted that the Veteran did not have 
obstructive or central sleep apnea per se but that he had an 
upper airway resistance syndrome.  The examiner did not indicate 
whether the Veteran's newly diagnosed airway resistance syndrome 
had its origins in service.  Where the Board makes a decision 
based on an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

At his June 2010 hearing, the Veteran testified that he used a 
CPAP machine on a nightly basis.  He also reported that he was 
not given any tests to determine whether he had sleep apnea at 
the time of the May 2006 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any sleep apnea/upper airway 
resistance syndrome.  All indicated tests 
and studies, including a polysomnogram, 
should be performed, and all findings 
should be reported in detail.  The examiner 
should offer an opinion on the following 
question:  Is it at least as likely as not 
(50 percent probability or greater) that 
any sleep apnea/upper airway resistance 
syndrome, if found, had its origin in 
service or is otherwise related to the 
Veteran's period of active service?  The 
examiner should provide detailed rationale 
for this opinion.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


